       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 1 of 48




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

FRANCISCO ALMEIDA-LEÓN                   )
et al.,                                  )
                                         )
             Plaintiffs,                 )
                                         )
      v.                                 )    Civil No. 3:16-cv-01394-JAW-BJM
                                         )
WM CAPITAL MANAGEMENT,                   )
INC.,                                    )
                                         )
             Defendant.                  )

                   ORDER ON POST-JUDGMENT MOTIONS

      By this post-judgment order, the Court grants a motion for execution of a final

judgment and resolves multiple post-judgment motions, paving the way to the

completion of a foreclosure proceeding in this long-running and acrimonious dispute.

I.    BACKGROUND

      To describe the factual and legal background to this complex and bitter dispute

would take volumes. For purposes of this Order, however, the story begins at the end

of the lawsuit in this Court. On May 8, 2019, after over three years of intense

litigation in this Court, the Court issued a series of orders in which it granted

summary judgment in favor of WM Capital Management, Inc. (WM Capital) and

against Francisco Almeida-León, Wanda Cruz-Quiles, their Conjugal Partnership,

and Juan Almeida-León (collectively the Almeida Plaintiffs), as well as Tenerife Real
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 2 of 48




Estate Holdings LLC (Tenerife). 1 Order Denying Co-Pls./Counter-Defs.’ Mot. to Alter

or Amend (ECF No. 262); Order on Co-Pl./Counter-Defs.’ Mot. for Summ. J. (ECF No.

263); Order on Def./Counter-Pl.’s Mot. for Summ. J. (ECF No. 264); Am. Order. These

orders themselves resulted in motions and orders, but on June 27, 2019, the Court

issued a final judgment. Final J. (ECF No. 289). On July 19, 2019, the Almeida

Plaintiffs filed a notice of appeal to the Court of Appeals for the First Circuit. Notice

of Appeal (ECF No. 301). The case remains on appeal to the First Circuit.

       In virtually all cases, the filing of a notice of appeal, a jurisdictional event,

shifts the arena from the trial to the appellate court. But this case is not all cases.

After the docketing of the Final Judgment, the parties filed sixteen documents of note:

       (1)     WM Capital’s Emergency Motion for Contempt, Sanctions and

       Injunction Against the Almeidas dated July 17, 2019, Emergency Mot. for

       Contempt, Sanctions and Inj. Against Almeidas (ECF No. 296) (WM’s Mot. for

       Contempt);

       (2)     the Almeida Plaintiffs’ Response to WM Capital’s Emergency Motion for

       Contempt, Sanctions and Injunction Against the Almeidas dated August 7,

       2019, Resp. to WMC’s “Emergency Mot. for Contempt, Sanctions and Inj.

       Against Almeidas” (ECF No. 312) (Almeida Pls.’ Contempt Opp’n);

       (3)     Tenerife’s Response to WM Capital’s Emergency Motion for Contempt,

       Sanctions and Injunction Against the Almeidas dated August 8, 2019, Resp. in



1       On May 9, 2019, the Court issued an amended order on its order on the Defendant/Counter-
Plaintiff’s motion for summary judgment to correct a technical mistake. Am. Order on Def./Counter-
Pl.’s Mot. for Summ. J. (ECF No. 265) (Am. Order).

                                                2
Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 3 of 48




Opp’n to Emergency Mot. for Contempt, Sanctions and Inj. Against Almeidas

(ECF No. 315) (Tenerife’s Contempt Opp’n);

(4)      WM Capital’s Reply to the Almeidas’ and Tenerife’s Motions in Response

to Emergency Motion for Contempt, Sanctions and Injunction dated August

22, 2019, Reply to Almeidas’ and Tenerife’s Mots. in Resp. to Emergency Mot.

for Contempt, Sanctions and Inj. (ECF No. 327) (WM’s Contempt Reply);

(5)      the Almeida Plaintiffs’ Response to Docket 327, Reiteration of Request

for Investigation of Conduct Displayed by Counsels and Sanctions under 28

U.S.C. § 1927 dated August 29, 2019, Mot. Requesting Leave to File Resp. to

“Reply to Almeidas’ and Tenerife’s Mots. in Resp. to Emergency Mot. for

Contempt, Sanctions and Inj.” (Dkt. #327), Attach. 1, Resp. to Docket 327,

Reiteration of Req. for Investigation of Conduct Displayed by Counsels and

Sanctions Under 28 U.S.C. § 1927 (ECF No. 330) (Almeida Pls.’ Contempt Sur-

Reply);

(6)      WM Capital’s Motion for Execution of Judgment dated November 22,

2019, WM Capital’s Mot. for Execution of J. (ECF No. 338) (WM’s Execution

Mot.);

(7)      the Almeida Plaintiffs and Tenerife’s Response to WM Capital’s Motion

for Execution of Judgment dated November 27, 2019, Resp. to WM Capital’s

Mot. for Execution of J. (ECF No. 340) (Pls.’ Execution Opp’n);




                                     3
Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 4 of 48




(8)    WM Capital’s Motion to Deem Reply at ECF No. 327 Unopposed dated

December 6, 2019, Mot. to Deem Reply at ECF No. 327 Unopposed (ECF No.

343) (WM’s Mot. to Deem);

(9)    WM Capital’s Reply to the Almeidas’ Opposition to Motion for Execution

of Judgment dated December 6, 2019, WM Capital’s Reply to Almeidas’ Opp’n

to Mot. for Execution of J. (ECF No. 344) (WM’s Execution Reply);

(10)   the Almeida Plaintiffs and Tenerife’s Response to WM Capital’s Reply

to the Almeidas’ Opposition to Motion for Execution of Judgment dated

December 16, 2019, Mot. for Leave to Reply to WM Capital’s Reply to Almeidas’

Opp’n to Mot. for Execution of J., Attach. 1, Resp. to WM Capital’s Reply to

Almeidas’ Opp’n to Mot. for Execution of J. (ECF 344) (ECF No. 348) (Pls.’

Execution Sur-Reply);

(11)   WM Capital’s Sur-Response to the Almeidas’ Sur-Reply to Request for

Execution of Judgment dated January 13, 2020, WM Capital’s Sur-Resp. to

Almeidas’ Sur-Reply to Req. for Execution of J. (ECF No. 354) (WM’s Execution

Sur-Resp.);

(12)   the Almeida Plaintiffs and Tenerife’s Motion to Strike Filings Under

ECF #352 and #354 dated January 23, 2020, Mot. to Strike Filings Under ECF

#352 and #354 (ECF No. 359) (Pls.’ Mot. to Strike);

(13)   WM Capital’s Opposition to the Almeidas’ Motion to Strike (ECF No.

359) dated January 27, 2020, WM Capital’s Opp’n to Almeidas’ Mot. to Strike

(ECF No. 359) (ECF No. 360) (WM’s Strike Opp’n);



                                   4
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 5 of 48




      (14)   the Almeida Plaintiffs and Tenerife’s Motion in Response to Docket No.

      364, Mot. In Resp. to Docket No. 364 (ECF No. 367) (Pls.’ Resp. to WM’s Resp.);

      and

      (15)   WM Capital's Omnibus Motion to Strike the Almeidas' and Tenerife’s

      Response to the Interim Orders (ECF Nos. 363 and 365) and ECF No. 367,

      Omnibus Mot. to Strike Almeidas’ and Tenerife’s Resp. to Interim Orders (ECF

      Nos. 363 and 365) and ECF No. 367 (ECF No. 368) (WM’s Mot. to Strike); and

      (16)   the Almeida Plaintiffs and Tenerife’s Joint Opposition to WM Capital’s

      Omnibus Motion to Strike the Almeidas’ and Tenerife’s Response to the

      Interim Orders (ECF Nos. 363 and 365) and ECF No. 367, Jt. Opp’n to WMC’s

      Omnibus Mot. to Strike Almeidas’ and Tenerife’s Resp. to Interim Orders (ECF

      Nos. 363 and 365) and ECF No. 367 (ECF No. 372) (Pls.’ Strike Opp’n).

      On April 17, 2020, nearing the issuance of this Order, the Court issued an order

seeking clarification on the parties’ perceptions of the mechanics of the upcoming

public sale, and on April 20, 2020, the Court issued a second order asking the parties

whether they could agree to avoid the public sale and proceed to a sale through the

auspices of a reputable real estate broker. Interim Order (ECF No. 361); Suppl.

Interim Order (ECF No. 362) (Suppl. Order). The parties each responded on April 24,

2020. Mot. in Compliance with Order (ECF No. 363) (Almeida Pls.’ Suppl. Resp.);

WM Capital’s Mot. in Compliance with Interim Order at ECF No. 361 and Suppl.

Interim Order at ECF No. 362 (ECF No. 364) (WM’s Suppl. Resp.); Tenerife’s Mot. in

Compliance with Orders at Docket 361 & 362 (ECF No. 365) (Tenerife’s Suppl. Resp.).



                                          5
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 6 of 48




II.   THE POST-JUDGMENT MOTIONS: A SUMMARY

      A.     The Motion for Contempt, Sanctions, and Injunction

             1.     WM Capital’s Motion for Contempt

      On July 17, 2019, WM Capital filed an emergency motion for contempt,

sanctions, and injunction against the Almeida Plaintiffs; WM Capital attached forty

documents to the motion. WM’s Mot. for Contempt; id., Attachs. 1-40. WM Capital

begins by reciting the terms of the Final Judgment in this case dated June 27, 2019.

WM’s Mot for Contempt at 1. In WM Capital’s words, the judgment “set out a

procedure to foreclose on four mortgage notes.” Id. The Almeida Plaintiffs and

Tenerife were “to consign four mortgage notes that are the underlying subject of the

Agreement to Satisfy Judgment[] and Assignment of Mortgage Notes (the

‘Agreement’) in State court case No. KCD2011-0142 (602) the (‘Kennedy Court’)

within three business days.” Id. Moreover, “they were to foreclose on all of these

mortgage notes jointly with WM Capital—including the senior lien or the ‘GMAC

note.’” Id. at 1-2. Finally, “after a public sale, the proceeds were to be consigned to

this Court so that WM Capital is paid what it[’]s owed first.” Id. at 2 (emphasis in

original). WM Capital states that “[a]s of today, the Almeida[ Plaintiffs and Tenerife]

are in contempt of the Final Judgment and are obstructing its fulfillment.” Id.

      WM Capital acknowledges that “[t]he Almeida[ Plaintiffs and Tenerife] did

consign the four (4) mortgage notes but did so belatedly and writing into the notes

indorsements meant to limit the notes’ negotiability and to subject the notes to the

terms of a State Court resolution, instead of the Final Judgment.” Id. WM Capital



                                          6
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 7 of 48




asserts that the Almeida Plaintiffs and Tenerife “obdurately refuse to abide by the

terms of the Final Judgment.”      Id.   WM Capital claims that they (referring to

Tenerife) “continue to seek to foreclose the GMAC Note in Case No. KCD2009-0708

(the ‘GMAC case’)—without the participation of WM Capital. Id. (emphasis in

original).

       WM Capital avers that “[b]y attempting to foreclose the first lien on the

property without WM Capital, the Almeida[ Plaintiffs and Tenerife] are in contempt

of both the letter and intent of the Final Judgment—the intent of which was to enforce

the Agreement as written.” Id. WM Capital continues, “As plainly stated in the

Agreement and acknowledged in this Court’s Summary Judgment Order and

Judgment, the Almeida[ Plaintiffs and Tenerife] assigned a one-half interest on the

GMAC note to FDIC-R (now WM Capital) and the proceeds of any public sale are

meant to first be used to pay WM Capital.” Id. (emphasis in original). WM Capital

says that the “agreed upon clauses are imperiled when the Almeida[ Plaintiffs and

Tenerife] continue to seek to foreclose the GMAC note without WM Capital’s

participation.” Id.

       WM Capital writes that “[a]t the same time, in the Kennedy Court, the

Almeida[ Plaintiffs and Tenerife] request that the three (3) mortgage notes (with 2nd,

3rd and 4th ranks) be foreclosed on—without the filing of a joint motion with WM

Capital as required.” Id. at 3 (footnote omitted). WM Capital states that the Almeida

Plaintiffs and Tenerife asked the Kennedy Court to “make the determination that the

Final Judgment issued by this Court in the case of caption is null and void, and that



                                          7
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 8 of 48




the resolution issued by the GMAC Court (denying the intervention of WM Capital)

is controlling.” Id. Further, WM Capital says, before depositing the notes, the

Almeida Plaintiffs and Tenerife “unilaterally indorsed all four mortgage notes to

themselves with language that is apparently intended to restrict the manner in which

the notes can be foreclosed to abide by the January 2018 resolution by the GMAC

Court.”   Id.   Although WM Capital concedes that the Almeida Plaintiffs’ and

Tenerife’s motions in state court are “confusing and equivocal,” WM Capital views

the state court motions as attempting to foreclose on the four notes without including

WM Capital in the process, without depositing the proceeds in this Court so that WM

Capital could be paid first, and with the state courts issuing a judgment that this

Court’s Final Judgment is null and void. Id.

      With this background, WM Capital seeks an order holding the Almeida

Plaintiffs and Tenerife in contempt, imposing an economic sanction of $10,000 per

day for each day that the Almeida Plaintiffs and Tenerife refuse to abide by the

Court’s Final Judgment, and issuing a cease and desist order. Id. Alternatively, WM

Capital proposes that the Court hold that the Almeida Plaintiffs and Tenerife’s

actions have been “vexatious, disruptive, and oppressive so as to merit sanctions

under the Court’s inherent powers.” Id.

      WM Capital itemizes the efforts it claims the Almeida Plaintiffs and Tenerife

were undertaking in state court to undermine this Court’s Final Judgment. Id. at 4.

According to WM Capital, in addition to displaying what WM Capital says is “a clear

disdain and contempt for the legal process, the rules of civil procedure, and this



                                          8
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 9 of 48




Honorable Court’s authority and dignity,” the Almeida Plaintiffs and Tenerife have

forced WM Capital to “relitigate matters that this Honorable Court already

adjudicated.” Id. WM Capital states that “[i]f the Almeida[ Plaintiffs and Tenerife]

disagree with this Court’s Final Judgment [their] sole remedy is to appeal to the

United States Court of Appeals for the First Circuit” and they “cannot disobey a Final

Judgment under the guise of multiple actions in State Court.” Id. at 4-5 (emphasis

in original).

       WM Capital seeks an order mandating that the Almeida Plaintiffs and

Tenerife “cease and desist their efforts to re-litigate the same issues decided by this

Court in several fora” and pay WM Capital the attorney’s fees it has expended in re-

litigating these matters in state court. Id. at 5. WM Capital suggests that this Court

consider holding the Almeida Plaintiffs and Tenerife in criminal contempt. Id.

       After detailing the complicated history of this matter in both this Court and in

the courts of Puerto Rico, WM Capital asks this Court to hold not only the Almeida

Plaintiffs and Tenerife but also their attorneys in contempt of court and to enjoin

them from further litigation in state court. Id. at 14-27.

                2.   The Almeida Plaintiffs’ Opposition to WM Capital’s Motion
                     for Contempt

       On August 7, 2019, the Almeida Plaintiffs filed their opposition to WM

Capital’s motion for contempt.      Almeida Pls.’ Contempt Opp’n at 1-15.        After

reviewing WM Capital’s motion, the Almeida Plaintiffs deny that their indorsement

of the four notes was delayed. Id. at 3. The Almeida Plaintiffs say they consigned

the four notes on “July 15, 2019, nearly two weeks after the Final Judgment was

                                           9
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 10 of 48




issued . . ..” Id. Quoting Federal Rule of Civil Procedure 62(a), the Almeida Plaintiffs

aver that an execution on a final judgment is automatically stayed for thirty days

after it was entered unless the Court orders otherwise. Id. at 4. The Almeida

Plaintiffs say that Rule 62(a) provides “a would-be appellant the full period of appeal

time to arrange a stay by other means, if so desired.” Id. In the Almeida Plaintiffs’

view, this Court’s June 27, 2019, Final Judgment was automatically stayed until July

27, 2019, and so the Almeida Plaintiffs’ indorsement of July 15, 2019, was timely. Id.

at 5.

        The Almeida Plaintiffs turn to whether the Court should hold them in

contempt. Id. at 6. The Almeida Plaintiffs dispute the meaning of this Court’s Final

Judgment, arguing that the Court conditioned its relief on whatever the Agreement

to Satisfy Judgment and Assignment of Mortgage Notes (Agreement) provided. Id.

(“This Honorable Court’s Final Judgment states that ‘[T]he parties shall file a joint

motion to the Puerto Rico Court of First Instance, KCD 2011-0142, to foreclose on the

four mortgage notes identified in 3.1.2 of the Agreement and sell the Encumbered

Property via public auction as provided for under the Agreement’” (alteration in

original) (emphasis in original)). The Almeida Plaintiffs argue that because the

Agreement does not provide for the relief WM Capital is seeking, the Court’s Final

Judgment essentially begs the question of what relief it ordered. Id. at 6-8. The

Almeida Plaintiffs stress that they “objected to WM[ Capital]’s Proposed Judgment

in its entirety, and how they are in disagreement with and did not consent to any

action contrary to the final, firm and binding state Resolution/Judgment dated



                                          10
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 11 of 48




January[ ]17, 2018 entered by the state court in case number KCD2009-0708.” Id. at

7-8.

       Despite their disagreement with the terms of the Final Judgment, the Almeida

Plaintiffs profess that “as officers of the Court, [they] comply with all constitutional

valid orders, while assisting the court in dispensing correct, valid justice, and

correctly illustrate on the facts, the law, and every relevant principle.” Id. at 8. The

Almeida Plaintiffs view this Court’s Final Judgment as conflicting with the judgment

of the state court and foresee a “constitutional confrontation.” Id. at 8 n.7. They also

observe that they have appealed this Court’s Final Judgment to the Court of Appeals

for the First Circuit. Id. at 8. Even so, they say, “on July 15, 2019, the appearing

parties consigned the Kennedy Notes in case no. KCD2011-0142 in compliance with

the Final Judgment and subsequently, in order to protect [their] rights, filed their

Notice of Appeal in the instant case on July 19, 2019 (see docket entry no. 301).” Id.

       Responding to WM Capital’s concerns about their restricted indorsements of

the four mortgage notes, the Almeida Plaintiffs describe WM Capital’s position as

“not only misguided but also erroneous.” Id. at 9. They insist that their indorsements

are “congruous with the Final Judgment and follow both the letter and intent of the

Agreement incorporated to the Final Judgment.” Id. They claim their indorsements

will have no effect on the public auction as contemplated by the Agreement. Id.

       The Almeida Plaintiffs dispute WM Capital’s view of their state court

injunction action. Id. at 10-13. They say that they initiated the state court action

before this Court issued its Final Judgment “in order to avoid an unnecessary



                                          11
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 12 of 48




jurisdictional and constitutional confrontation resulting from WM[ Capital]’s

continued refusal to abide by the final and firm orders, decrees, mandates and

Judgments entered by the Commonwealth Court[]s of Puerto Rico, specifically the

Resolution/Judgment dated January 17, 2018 in case no. KCD2009-0708.” Id. at 10-

11. They stress that all the proceedings in the state court action, both in this Court

and in the Commonwealth courts, took place before the expiration of the thirty-day

automatic stay under Rule 62(a). Id. at 12-13.

      Finally, regarding their failure to file a joint motion with the state court, the

Almeida Plaintiffs protest that they attempted to comply with the Final Judgment

but also sought to protect their own legal rights while the issues are being resolved

on appeal. Id. at 13-14.

             3.    Tenerife’s    Opposition      to   WM    Capital’s   Motion     for
                   Contempt

      On August 8, 2019, Tenerife filed its opposition to WM Capital’s motion for

contempt. Tenerife’s Contempt Opp’n at 1-16. Addressing first the Tenerife complaint

for injunctive relief, Tenerife explains that it and the Almeida Plaintiffs filed a

complaint on May 20, 2019, seeking an injunction and other remedies against WM

Capital in Puerto Rico Commonwealth court. Id. at 3. Tenerife explains that it filed

the complaint “requesting the Court to decide that the proceedings in the Puerto Rico

Court that led to the January 17, 2018 decision and its confirmation on appeal were

proceedings in rem that granted the Puerto Rico Court exclusive jurisdiction, and

that such determinations were binding upon WM Capital.” Id. Tenerife says that a

notice of removal was filed, transferring the case to this Court, and that on June 28,

                                         12
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 13 of 48




2019, the Puerto Rico court stayed the proceeding while the removed case was

finalized. Id. at 3-4. On July 5, 2019, the federal court dismissed the complaint and

Tenerife did not appeal the dismissal to the Court of Appeals for the First Circuit. Id.

at 4. Tenerife explains that it brought to the attention of the Puerto Rico court “this

Honorable Court’s contradictory Final Judgment.” Id. at 5. Emphasizing that it

holds no interest in the second, third, and fourth ranked mortgage notes, only the

first mortgage note, Tenerife recites the rest of the history of this case leading to its

appeal of the Court’s Final Judgment to the Court of Appeals for the First Circuit.

Id. at 4-8.

       The premise of Tenerife’s argument is that the Puerto Rico court order of

January 17, 2018, contradicted this Court’s later Final Judgment of June 27, 2019;

that being first in time, the order of the Puerto Rico court takes precedence over a

later order of this Court on the same subject; and that it is this Court and WM Capital

that have been in error in refusing to recognize a duly issued and final order of the

Puerto Rico court. Id. at 9-12. Tenerife contends that it was required to return to

Puerto Rico court to clarify which order took precedence and not to do so would have

raised significant constitutional and jurisdictional issues. Id. Tenerife protests that

WM Capital is attempting to “silence” Tenerife by having this Court issue an

injunction while WM Capital is free to “express its beliefs and argue against the

judgments issued by the Puerto Rico Courts.” Id. at 13. Tenerife says that if the

Court entered the requested injunction, it would raise First Amendment issues. Id.

at 13-14.



                                           13
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 14 of 48




             4.     WM Capital’s Reply to the Almeida Plaintiffs’ and
                    Tenerife’s Oppositions

       On August 22, 2019, WM Capital filed its reply. WM’s Contempt Reply at 1-

17.   WM Capital maintains that this Court should hold the Almeida Plaintiffs,

Tenerife, and their counsel in contempt and fine or imprison them “because they

continue to act (as recently as this week), in direct contravention of the Agreement to

Satisfy Judgment[] and Assignment of Mortgage Note . . . and this Court’s Final

Judgment (ECF No. 290), by attempting to foreclose on the Kennedy property without

WM Capital’s participation.”      Id. at 1-2. WM Capital alleges that the Almeida

Plaintiffs, Tenerife, and their lawyers “have requested from the GMAC court that it

issue a declaratory judgment providing that the Final Judgment in this case is null

and void, and to order a foreclosure sale sans WM Capital.” Id. at 2 (footnote omitted).

WM Capital says that the Almeida Plaintiffs, Tenerife and their lawyers “refuse to

abide by the Final Judgment.” Id.

       WM Capital provides a “[s]hort [r]ecap” and “[s]upplemental [b]ackground” of

the history of this litigation.    Id. at 3-4 (emphasis omitted).     Focusing on the

supplemental background, the Court notes that WM Capital says that instead of

obeying the terms of the Final Judgment, the Almeida Plaintiffs and Tenerife filed

two actions in state court attempting to nullify and vacate the order. Id. at 4. WM

Capital observes that when the Almeida Plaintiffs and Tenerife proposed a joint

motion, they excluded the GMAC note, knowing that “the foreclosure without the

GMAC note is worthless as it would leave the property encumbered by more than

$2.2 million in debt . . ..” Id. WM Capital says it expressly asked the Almeida

                                          14
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 15 of 48




Plaintiffs and Tenerife to confirm that they would “agree to foreclose the GMAC Note

with WM Capital,” but the Almeida Plaintiffs and Tenerife failed or refused to

respond. Id. at 6.

      WM Capital argues that the automatic stay provisions of Rule 62(a) do not

justify the Almeida Plaintiffs and Tenerife’s failure to comply with the Final

Judgment and their resort to state court to attack the Final Judgment. Id. at 7-8.

WM Capital notes that Rule 62(a) applies only to executions on a judgment,

converting the judgment into money, not on compliance with the judgment itself. Id.

at 8. In addition, the automatic stay provision of Rule 62(a) does not, in WM Capital’s

view, allow the disappointed litigant the right to file another lawsuit in another forum

to attempt to attack a final judgment. Id. at 9. Instead, WM Capital says, it is

designed to allow the litigant to assess whether an appeal from the judgment should

be taken. Id.

      More importantly, WM Capital states that when the Almeida Plaintiffs and

Tenerife indorsed the notes, they did so restrictively in an attempt to obstruct the

terms of the Final Judgment by including “indorsements intended to bind the

mortgage notes to the state court resolution of January 18, 2018 in the case of Tenerife

v. EER-Isuzu de Puerto Rico (Case No. K CD2009-0708) . . ..” Id. at 8.

      WM Capital sees the Almeida Plaintiffs and Tenerife’s state court action for

injunctive relief as the filing of a “parallel case raising the same issues decided by

this Court in its Opinions and Orders in an effort to stop it from issuing a Final

Judgment.” Id. at 11. WM Capital is particularly incensed at the lawsuit the Almeida



                                          15
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 16 of 48




Plaintiffs and Tenerife filed in this Court against Chief Judge Gustavo Gelpí of the

United States District Court for the District of Puerto Rico, this Judge, and the

attorneys for WM Capital in their personal capacities that Judge William Young of

the United States District Court for the District of Massachusetts promptly

dismissed. Id. at 11-12. WM Capital describes the filing of that lawsuit as an

“obdurate, reckless and vexatious act[] devoid of any merit, calculated to annoy and

embarrass the judges and the attorneys for WM Capital.” Id. at 12.

      Moreover, WM Capital contends that the Almeida Plaintiffs and Tenerife

proceeded to state court and attempted to re-litigate precisely the same issues that

this Court had decided against them. Id. at 12-13. WM Capital quotes a passage

from a motion filed by the Almeida Plaintiffs essentially asking for a second opinion

from the state court as to whether this Court correctly decided the question of the

impact of the January 17, 2018, order. Id. at 13-14. WM Capital points to a phrase

in the Almeida Plaintiffs’ motion in which they claim that the Final Judgment in this

Court was procured “through fraud in various forms . . ..” Id. at 14.

      Citing In re González, 795 F.3d 288 (1st Cir. 2015), De Jesús-González v.

Segarra-Miranda, 476 B.R. 376 (D.P.R. 2012), and In re González, 507 B.R. 775

(D.P.R. 2014), WM Capital says that this is not the first time counsel for the Almeida

Plaintiffs has provoked a court to question his tactics as an attorney. Id. at 15-16.

      WM Capital is doubtful that the Almeida Plaintiffs and Tenerife will ever

“abide by the orders of this Court voluntarily.” Id. at 16. It requests that the Court




                                          16
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 17 of 48




order that the United States Marshal may sign documents on behalf of the Almeida

Plaintiffs and Tenerife so that the orders of this Court can be carried out. Id.

             5.     The Almeida Plaintiffs’ Sur-Reply

      On August 29, 2019, the Almeida Plaintiffs filed a sur-reply. Almeida Pls.’

Contempt Sur-Reply at 1-10. First, referring to the arguments in their response, the

Almeida Plaintiffs reiterate their position that they “never breached the July 28, 2014

Agreement . . ..” Id. at 1.

      Next, the Almeida Plaintiffs contend that WM Capital made demands in this

case in excess of its rightful remedies, pointing to a portion of the Court’s June 26,

2019, Order on Judgment (ECF No. 288) that it issued to explain the contents of the

Final Judgment. Id. at 1-2. The Almeida Plaintiffs claim that the Court’s June 26,

2019, order is “exactly what the State Court decided on January 17, 2018 . . ..” Id. at

2. The Almeida Plaintiffs stress that they have faced these same excessive demands

from WM Capital during “FIVE years.” Id. The Almeida Plaintiffs reiterate that the

Court rejected a portion of WM Capital’s demands in its June 26, 2019, order. Id. at

3. The Almeida Plaintiffs maintain that this Court “only demanded and adjudged

parties are to proceed ‘in accordance with the agreement’” and “WM

C[apital] has not so proceeded.” Id. (emphasis in original).

      The Almeida Plaintiffs announce that “[t]here has never been any agreement

that Tenerife was or is to sign any stipulation to foreclose on its own mortgage with

anyone else, FDIC, WM[ Capital] or otherwise.” Id. This, the Almeida Plaintiffs

declare, is an “indubitable fact.” Id. (emphasis in original).



                                          17
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 18 of 48




      Despite the fact that Tenerife, in the Almeida Plaintiffs’ view, never agreed

that its note, which the Almeida Plaintiffs say is improperly named the GMAC note,

be cancelled, the Almeida Plaintiffs say WM Capital’s counsel “slipped or included

the identified language in its proposed judgment, ready for the Court to sign . . ..” Id.

at 4. The subheading for this section reveals that the Almeida Plaintiffs appear to be

claiming that WM Capital’s attorneys surreptitiously inserted unjustified language

into the proposed judgment.        Id. (“AGAIN, SURREPTITIOUS LANGUAGE

INSERTED” (emphasis in original)). The Almeida Plaintiffs point to this Court’s

June 26, 2019, language about WM Capital’s claim of relief being broader than what

the record justified as vindication of their position that WM Capital has taken the

position for five years “that as a condition for assignee to cease obstructing the public

sale in case no. KCD2011-0142, Tenerife has to cancel its mortgage note, the real

estate mortgage and judgment in case no. K CD2009-0708.” Id. at 5 (emphasis in

original). The Almeida Plaintiffs state that “State Courts have also decided that

WM[ Capital] is not entitled in contract, law, equity or process to have Tenerife’s

rights, mortgage, judgment and note cancelled, nor to obstruct the ‘Foreclosure

Auction’ demanding such cancellation of judgment, lien and note.” Id.

      The Almeida Plaintiffs conclude:

      Regardless of the lack of legal consequence this Court ascribed to
      WM[ Capital]’s five year persistent conduct, the result is that now there
      are THREE COURTS THAT HAVE DECREED (State, State
      Appeals and this Court), that WM[ Capital] is not entitled to what it
      has been demanding during five years as a condition for complying with
      the July 28, 2[]014 Agreement. How many judgments or decrees
      are required for the rights that flow from WM[ Capital]’s



                                           18
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 19 of 48




      wrongful demands and obstruction to become enforceable
      against WM[ Capital] and in favor of plaintiffs herein?

Id. at 6 (emphasis in original).

      The Almeida Plaintiffs then accuse WM Capital of “not acting in good faith”

and state, “Be [it] always remembered that Tenerife, Francisco Almeida, nor Wanda

Cruz have never owed any money or debt to WM[ Capital] or its predecessor, the

FDIC.” Id. (emphasis in original). After discussing the requirement and meaning of

good faith, the Almeida Plaintiffs demand that WM Capital act in good faith. Id. at

7.

      Next, the Almeida Plaintiffs attack counsel for WM Capital. Id. at 8. They say

that in August 2017, they presented the attorneys for WM Capital with a twenty-

page letter and an appendix in which they itemized “many of the occasions in which

WM[ Capital] and its attorneys have deceived, extorted and defrauded plaintiffs

herein.” Id. The Almeida Plaintiffs say that in 2017 they demanded that the Court

investigate WM Capital and its attorneys because in the Almeida Plaintiffs’ view,

WM Capital and its counsel “have not acted ethically, truthfully and/or ha[ve] abused

the process.” Id. The Almeida Plaintiffs write that “[t]hat request stands and is again

renewed.” Id.

      The Almeida Plaintiffs recite the principle, Exceptio Non Adipleti Contractus,

and caselaw addressing the concept but do not explain how this principle applies to

their dispute with WM Capital. Id. at 9.

      Finally, the Almeida Plaintiffs demand that pursuant to 28 U.S.C. § 1927, after

investigation, the Court impose sanctions against Attorney Jairo Mellado Villareal

                                           19
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 20 of 48




and other WM Capital counsel for “the lack of good faith, obstinacy and demands for

remedies WM[ Capital] has never been entitled to . . ..” Id. at 9.

      B.     WM Capital’s Motion for Execution of Judgment

             1.     WM Capital’s Motion for Execution

      On November 22, 2019, WM Capital filed a motion for execution.             WM’s

Execution Mot. at 1-4. In its motion, WM Capital recites the recent history of this

case. Id. at 1-3. WM Capital notes that this Court issued the Final Judgment on

June 27, 2019, that the thirty-day automatic stay provisions of Rule 62(a) have

lapsed, and that the Almeida Plaintiffs and Tenerife have appealed the Final

Judgment to the Court of Appeals for the First Circuit, but that none has posted a

bond or moved for a stay of execution pursuant to Rule 62. Id. at 1-2.

      WM Capital quotes provisions of this Court’s June 27, 2019, Final Judgment

and represents that only one of the actions the Court ordered has been complied with,

namely “consigning the mortgage notes in State Court.” Id. at 2-3. WM Capital says

that the Almeida Plaintiffs have refused to sign the joint motion the Court ordered in

which they would proceed, with WM Capital, with the foreclosures on the four notes.

Id. at 3. If the Almeida Plaintiffs refuse to comply with the execution on the Final

Judgment, WM Capital urges the Court to authorize the United States Marshal to

act in their stead pursuant to Federal Rule of Civil Procedure 70(a). Id. Finally, WM

Capital requests that the Court order that the proceeds of the public sale be deposited

into the registry of this Court pending resolution of the Almeida Plaintiffs’ appeal to

the First Circuit. Id. at 3-4.



                                          20
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 21 of 48




             2.    The Almeida Plaintiffs and Tenerife’s Opposition to WM
                   Capital’s Motion for Execution

      On November 27, 2019, the Almeida Plaintiffs and Tenerife filed their

opposition to WM Capital’s motion for execution. Pls.’ Execution Opp’n at 1-6. The

Almeida Plaintiffs and Tenerife write that they “do not oppose and also request

execution of the June 27, 2019 judgment.” Id. at 2. However, they impose a caveat:

They “request execution of the June 27, 2019 judgment under the exact terms of the

July 28, 2014 Assignment Agreement, including the mathematical terms the parties

agreed, stipulated and contracted.” Id. The Almeida Plaintiffs and Tenerife quote

from the July 28, 2014, Agreement:

      3.1.6 At Foreclosure Auction, the minimum and only price of the first
      and only bid will be $3,850[,]000.00 (Minimum Bid Amount).

Id. (emphasis in original) (quoting Opp’n to Mot. for Partial Summ. J., Docket 40,

Attach. 3, Agreement to Satisfy J; and Assignment of Mortgage Notes at 5 (ECF No.

45)). The Almeida Plaintiffs note that the July 28, 2014, Agreement refers to three

mortgage notes, which total $3,865,000, more than the minimum bid provision. Id.

at 3. The Almeida Plaintiffs demand “[m]athematical precision and exact compliance

with the minimum bid requirements in the foreclosure process,” stating that

“[d]eparture therefrom will cause the foreclosure auction to be null and void.” Id. at

4. In support, the Almeida Plaintiffs quote Ponce Fed. Sav. & Loan Ass’n of P.R. v.

Gómez, 8 P.R. Offic. Trans. 621 (1979). Id.

      The Almeida Plaintiffs object to the order proposed by WM Capital as “vague

as to what is the process by which the judgment will be executed, while the



                                         21
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 22 of 48




Assignment Agreement contract dated July 28, 2014 provides for the process and

amount of the only single auction to take place.” Id. at 5. Thus, the Almeida Plaintiffs

argue that “there will be only one auction, one bid where the minimum and only bid

will be the minimum bid price (which was stated be sum of $3,850,000.00) for the

three mortgage notes herein before identified with a minimum bid of $3,865,000.00.”

Id. They say the “public sale will take place on the three mortgage notes with a

minimum and only bid price of $3,865,000.00, subject to the first mortgage lien

exclusively owned by Tenerife, and any other lien that legally survives the public sale,

which is what the contract provides for.” Id. at 5-6.

             3.     WM Capital’s Reply to the Almeida Plaintiffs and
                    Tenerife’s Response

      On December 6, 2019, WM Capital filed its reply. WM’s Execution Reply at 1-

10. After noting that the Almeida Plaintiffs and Tenerife do not object to the issuance

of an execution, WM Capital points out that the Almeida Plaintiffs and Tenerife

“again challenge the findings of the Final Judgment.” Id. at 2. WM Capital writes,

“That is, they—for the nth time—oppose that WM Capital foreclose on the GMAC

note and request that only the Kennedy notes be foreclosed on.” Id. WM Capital

views the Almeida Plaintiffs and Tenerife’s position as an attempt “to relitigate issues

already decided by the Final Judgment” and urges the Court to reject it. Id. Apart

from “untimely,” WM Capital says that the Almeida Plaintiffs’ arguments are

“substantively wrong.” Id.

      WM Capital quotes the Final Judgment and clearly states, contrary to the

Almeida Plaintiffs and Tenerife’s position, that not only the Almeida Plaintiffs, but

                                          22
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 23 of 48




also Tenerife was compelled under the plain terms of the Agreement to assign to the

FDIC-R (now WM Capital) “an undivided one-half interest in each of the

Kennedy Notes, GMAC Note, and GMAC Judgment.” Id. at 3-4 (emphasis in

original) (quoting Am. Order at 59). This fact is buttressed, in WM Capital’s view, by

the terms of the Final Judgment, which provided that WM Capital shall be paid first

“up to $2,828,850.11 . . ..” Id. at 4 (quoting Am. Order at 1-2).

      WM Capital rejects the Almeida Plaintiffs’ contention that the proposed

judgment is vague and not precise enough to assure the validity of a public sale or

adherence to legal requirements. Id. at 5. It disputes the validity of the Almeida

Plaintiffs and Tenerife’s proposed order as an attempt to relitigate previously

resolved issues. Id.

      WM Capital objects to what it characterizes as the Almeida Plaintiffs and

Tenerife raising “[n]ew [a]rguments,” including that the public sale is subject to a

minimum bid. Id. at 6 (emphasis omitted). It says that this argument was never

raised during this litigation and is therefore waived. Id. Further, it maintains that

this argument “is substantively wrong.” Id. WM Capital cites Arroyo v. Ortiz y

Franco, 133 P.R. Dec. 62 (1993), which it says distinguishes Ponce Federal and

“conclusively holds that a minimum bid price different to the one in a mortgage deed

is permissible if it is consented to by the creditor and does not prejudice the debtor.”

Id. at 6-7. WM Capital argues that the “purpose of requiring that mortgage deeds

include a minimum bid amount is to avoid prejudicing the mortgage debtor by

allowing the creditor to credit bid on the property for an unreasonably low amount.”



                                           23
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 24 of 48




Id. at 7 (emphasis in original). Finally, WM Capital reiterates its request that under

Rule 70, the Court should order the United States Marshal to execute documents in

the face of the Almeida Plaintiffs and Tenerife’s refusal to do so. Id. at 9.

             4.     The Almeida Plaintiffs and Tenerife’s Sur-Reply to WM
                    Capital’s Reply

      On December 16, 2019, the Almeida Plaintiffs and Tenerife filed their sur-reply

to WM Capital’s reply to the WM Capital motion for execution. Pls.’ Execution Sur-

Reply at 1-6. In their sur-reply, the Almeida Plaintiffs and Tenerife claim that WM

Capital is “us[ing] words disassociated to their meaning.” Id. at 2. The Almeida

Plaintiffs and Tenerife say that WM Capital, confronted with the minimum bid price

of $3,850,000, “argues that such refers to the bid price to the Tenerife mortgage note

alone and for the benefit of the mortgage debtor (in this situation Emerito

Estrada[ ]Rivera-Isuzu de Puerto Rico, Inc. [EER-IPR], who is not party to[] this

case).” Id. The Almeida Plaintiffs and Tenerife stress that in its Final Judgment,

the Court ordered foreclosure on all four mortgage notes, not just one note. Id. The

Almeida Plaintiffs and Tenerife say that to proceed with the foreclosure of only one

mortgage would be contrary to the terms of the Final Judgment. Id. at 2-3. They say

that “the foreclosure is to take place in case no. KCD2011-0142 on all four mortgage

notes, where only one single bid in the amount of $3,850,000.00 may occur and there

may not be another foreclosure auction.”        Id. at 3. The Almeida Plaintiffs and

Tenerife recite the content of their own motions and court orders, which they claim

supports their view of how the foreclosure and the public sale must occur. Id. at 3-4.




                                           24
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 25 of 48




       The Almeida Plaintiffs and Tenerife assert that WM Capital “sustains that

only and exclusively the Tenerife mortgage note is to be taken to foreclosure auction.”

Id. at 4. They say that this “is not what the contract nor the judgment provide for.”

Id. The Almeida Plaintiffs and Tenerife say that the WM Capital’s position in “ECF

#344,” which is WM Capital’s reply to the Almeida Plaintiffs and Tenerife’s response

to its motion for execution, “seeks to amend the final judgment, not to enforce it.” Id.

       The Almeida Plaintiffs and Tenerife argue that WM Capital, “confronted with

the fact that the minimum bid for the foreclosure of the four mortgage notes will

probably result [in an] insufficient and . . . vitiated auction process,” “changes its

position and argues that . . . . it is a legal impossibility to auction for the minimum

bid price of $3,850,000.00.” Id. at 5. The Almeida Plaintiffs and Tenerife say that

WM Capital is proposing that

       only the Tenerife (so called GMAC Mortgage note) is to be taken to
       public sale, and never foreclose on the three mortgage notes that are to
       be foreclosed in case no. KCD2011-0142 . . ., resulting in a loss of over
       five million dollars to plaintiffs (i.e. the totality of the judgment and
       value of the mortgage notes in case no. KCD2011-0142), which value will
       be unjustly transferred to WM[ Capital], at an extreme unjust
       enrichment to WM[ Capital], which the contract nor the judgment
       provide for and which this Court has decreed is part of the excessive
       demands that WM[ Capital] has insisted upon.

Id. (emphasis in original). The Almeida Plaintiffs and Tenerife stress that they too

wish to have the Final Judgment executed, but they “must insist on a[n] order in

strict compliance with the terms of the Final Judgment and the Agreement.” Id. at

5-6.




                                          25
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 26 of 48




             5.    WM Capital’s Sur-Response to the Almeida Plaintiffs and
                   Tenerife’s Sur-Reply

      On January 13, 2020, WM Capital filed its sur-response to the Almeida

Plaintiffs and Tenerife’s sur-reply. WM’s Execution Sur-Resp. at 1-12. WM Capital

says that after it requested an execution in this case, the Almeida Plaintiffs and

Tenerife stated that they did not oppose an execution, but they “propose[d] their own

version of the execution under three principle arguments”:

      1)     that “the GMAC Note should not be foreclosed on because it’s not part

      of the Agreement;”

      2)     that under Puerto Rico law, “all foreclosures have an immutable

      minimum bid requirement (that the amount must conform to that stated under

      the mortgage deed, under penalty of nullity;” and

      3)     that the Court may not order the United States Marshal to execute the

      necessary document in their stead and at their expense.

See id. at 2. WM Capital argues that in its reply, it demonstrates that this was a new

argument by the Almeida Plaintiffs and Tenerife and had been waived, that the

Court’s Final Judgment concluded that the GMAC note was included in the

Agreement, and that the Almeida Plaintiffs and Tenerife’s minimum bid requirement

position was contrary to Puerto Rico law. Id.

      WM Capital says that the Almeida Plaintiffs and Tenerife’s sur-reply is “more

remarkable for the arguments it fails to address than for the arguments it actually

makes.” Id. at 3. First, WM Capital points out that the Almeida Plaintiffs and

Tenerife fail to address WM Capital’s contention that the Almeida Plaintiffs and

                                         26
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 27 of 48




Tenerife failed to raise the minimum bid argument prior to their response and

therefore should be held to have waived it. Id. Next, WM Capital notes that the

Almeida Plaintiffs and Tenerife fail to mention WM Capital’s analysis of Arroyo. Id.

Indeed, WM Capital observes that the Almeida Plaintiffs and Tenerife fail to cite even

one court case in support of its arguments. Id.

      By contrast, WM Capital describes the Almeida Plaintiffs and Tenerife’s actual

arguments as “unremarkable.” Id. WM Capital says that rather than presenting a

responsive argument, the Almeida Plaintiffs and Tenerife put up a strawman: “They

misrepresent WM Capital’s arguments in the Reply by conjuring up an argument

that WM Capital never made and then proceed to attack it.” Id. But, according to

WM Capital, the Almeida Plaintiffs and Tenerife “trip over their strawman

argument” by agreeing with WM Capital “that indeed, the Agreement requires the

foreclosure of all four mortgage notes.” Id. at 3-4.

      Quoting Arroyo, WM Capital disputes the Almeida Plaintiffs and Tenerife’s

view of the way a minimum bid auction price works in Puerto Rico. Id. at 6-7. WM

Capital argues that because the minimum bid under the Agreement of $3,850,000 is

higher than the GMAC mortgage’s minimum bid of $3,250,000, the higher amount

inures to the benefit of the debtor and thereby satisfies the Arroyo criterion that the

amount of the minimum bid must not prejudice the debtor. Id. at 7-8. WM Capital

also contends that the second Arroyo criterion is also met: that the Almeida Plaintiffs

and Tenerife agreed in the Agreement to the higher minimum bid figure of

$3,850,000. Id. at 9.



                                          27
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 28 of 48




       Finally, WM Capital accuses the Almeida Plaintiffs and Tenerife of switching

their argument: first arguing that the Agreement covered only three Notes, not

including the GMAC note, and then arguing that it included all four notes. Id. at 9-

11.

       C.      WM Capital’s Motion to Deem

       On December 6, 2019, WM Capital filed a motion to deem unopposed its reply

to the Almeida Plaintiffs and Tenerife’s response to its motion for execution. WM’s

Mot. to Deem at 1-3. WM Capital notes that after it filed its July 17, 2019, emergency

motion for contempt, the Almeida Plaintiffs filed their response on August 7, 2019,

and Tenerife filed its response on August 8, 2019. 2 Id. at 1. On August 22, 2019, WM

Capital filed its reply. Id.

       On August 29, 2019, the Almeida Plaintiffs filed a motion for leave to file a sur-

reply. Mot. Requesting Leave to File Resp. to “Reply to the Almeidas’ and Tenerife’s

Mots. in Resp. to Emergency Mot. for Contempt, Sanctions and Inj.” (Docket # 327) at

2-3). The Almeida Plaintiffs attached the proposed sur-reply. Id. (citing Almeida

Pls.’ Contempt Sur-Reply). On November 26, 2019, the Court granted the Almeida

Plaintiffs’ motion over WM Capital’s objection but restricted the Almeida Plaintiffs’

sur-reply to matters raised in WM Capital’s reply. Order on Mot. Requesting Leave

to File Sur-Reply (ECF No. 339) at 3. The Court allowed WM Capital to file a response

to the Almeida Plaintiffs’ sur-reply within seven days of the date the Almeida

Plaintiffs file the sur-reply. Id.


2      WM Capital does not refer to the dates of filing, but the Court added them for clarity’s sake in
this numerically complex docket.

                                                  28
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 29 of 48




       WM Capital states that under Puerto Rico Local Rule 7(c), a sur-reply must be

filed within seven days after the date the court allows the sur-reply. WM’s Mot. to

Deem at 2. (citing P.R. LOC. R. 7(c)). WM Capital’s motion is premised on the view

that because the November 26, 2019, Court order required the Almeida Plaintiffs to

file their sur-reply with the Court under Local Rule 7(c), by failing to do so, the

Almeida Plaintiffs waived the right to file the sur-reply. Id. Alternatively, WM

Capital argues that the Court should order the Almeida Plaintiffs to file their sur-

reply within a short time. Id. The Almeida Plaintiffs did not respond to WM Capital’s

motion to deem.

       D.      The Almeida Plaintiffs and Tenerife’s Motion to Strike

               1.      The Almeida Plaintiffs and Tenerife’s Motion

       On January 23, 2020, the Almeida Plaintiffs and Tenerife filed a motion to

strike WM Capital’s sur-reply to their sur-response to WM Capital’s motion for

execution. 3 Pls.’ Mot. to Strike at 1-11. In their motion to strike, the Almeida

Plaintiffs and Tenerife begin with the premise that while a case is on appeal, a district

court may not alter or amend the judgment that is being appealed. Id. at 1. In brief,

they point to WM Capital’s sur-response to their sur-reply to WM Capital’s motion




3       The Almeida Plaintiffs and Tenerife’s motion to strike also references WM Capital’s filing in
docket number 352. But directly after filing its sur-response under docket number 352 on January 13,
2020, WM Capital moved to withdraw the filing because it discovered that it filed the wrong draft.
WM Capital’s Mot. to Withdraw Doc. (ECF No. 352) (ECF No. 353). WM Capital immediately filed a
new sur-response. WM’s Execution Sur-Resp. On January 16, 2020, the Court granted WM Capital’s
motion to withdraw the filing in docket number 352. Order Granting Mot. to Withdraw Doc. ECF No.
352 (ECF No. 358). As of January 16, 2020, the filing under docket number 352 has been deemed
withdrawn and the only operative document is the filing under docket number 354. The Court sua
sponte STRIKES all references to docket number 352 in the Almeida Plaintiffs and Tenerife’s motion
to strike as unnecessarily confusing this dense record.

                                                 29
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 30 of 48




for execution and claim that the sur-response improperly invites the district court to

violate this principle of law by amending its Final Judgment while the matter is on

appeal. Id.

      The Almeida Plaintiffs and Tenerife start with the Final Judgment’s directive

that the public sale must involve all four mortgage notes in controversy: notes in the

amounts of $2,000,000, $1,365,000, $500,000 and $2,635,000, all issued by EER-IPR.

Id. at 1-2. Each note has a minimum bid and, according to the Almeida Plaintiffs and

Tenerife, when the minimum bid of $3,250,000 for the first rank mortgage (the GMAC

note) is added to the minimum bids for the other three notes (the Kennedy notes),

“[t]he minimum bid amount for such a foreclosure sale of . . . all four mortgage notes

collectively is $7,715,000.00.” Id. at 2. The Almeida Plaintiffs and Tenerife claim

that, contrary to Puerto Rico law, WM Capital is insisting that the minimum bid for

the foreclosures of all four mortgage notes must be only $3,850,000, the amount

provided under the Agreement. Id. (“How can a minimum sum total bid amount of

$7,7[]15,000.00 be attained by bidding only $3,850,000.00?”). They say that the

“wisdom of Puerto Rico Mortgage Law in demanding a minimum bid price for the

foreclosure sale of each mortgage encumbering a real estate, again becomes self-

evident.” Id. They assert that WM Capital “pursues to foreclose by public sale only

and exclusively the GMAC mortgage note (owned by Tenerife), disregarding the

Court’s judgment and deliberately failing to foreclose on the four (4) mortgage notes,

as the Final Judgment commands.” Id. at 3. The Almeida Plaintiffs and Tenerife

claim that WM Capital is “disregarding the command of the Final Judgment (dkt.



                                         30
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 31 of 48




#289) while creating only an appearance of conformity.” Id. The Almeida Plaintiffs

and Tenerife accuse WM Capital of playing “fast and loose with the Court,”

disregarding court orders and the Final Judgment and being “in contempt thereof.”

Id.

      The Almeida Plaintiffs and Tenerife assert that WM Capital’s current position

contradicts its earlier positions, that its sur-response is scandalous, that the sur-

response is subject to judicial estoppel for assuming a position contrary to its prior

position, that WM Capital’s position greatly prejudices the Almeida Plaintiffs and

Tenerife, and that it will result in a “multi million dollar windfall” to WM Capital.

Id. at 4-10. They urge the Court to strike the sur-response. Id. at 9-10.

      Finally, the Almeida Plaintiffs and Tenerife assert that the United States

Marshal “does not have jurisdiction nor authority to act contrary to the Court’s Final

Judgment.” Id. at 10. They insist that all arguments to the contrary “are also

irrelevant, redundant and immaterial.” Id.

             2.     WM Capital’s Response

      On January 27, 2020, WM Capital filed its response. WM’s Strike Opp’n. at 1-

4. Noting that the issues in the Almeida Plaintiffs and Tenerife’s motion to strike

have been “argued to exhaustion,” WM Capital says that the Almeida Plaintiffs and

Tenerife’s motion is a sur-sur-reply in the guise of a motion to strike, filed, it says, so

that the Almeida Plaintiffs and Tenerife can “get in the last word” and without leave

of Court. Id. at 2. WM Capital states that Federal Rule of Civil Procedure 12(f), the

provision of the civil rules that allows motions to strike, is limited to pleadings only



                                            31
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 32 of 48




and its sur-reply is not a pleading. Id. at 2-3. WM Capital says that the motion to

strike telegraphs the unacceptable view that the Court may not consider any

argument but the Almeida Plaintiffs and Tenerife’s arguments.                Id. at 3.

Furthermore, WM Capital views the Almeida Plaintiffs and Tenerife’s accusations as

“groundless” and urges the Court to impose sanctions for the Almeida Plaintiffs and

Tenerife’s filing of this motion. Id. at 3-4.

       E.     The Orders to Supplement and Responses

              1.     The Court Orders

       On April 17, 2020, noting that it was about to issue an order on the pending

motions, the Court issued an interim order requiring the parties to supplement the

record to clarify what the parties envisioned happening once the Court ordered an

execution in favor of WM Capital. Interim Order at 1-4. Before it issued the post-

judgment order, the Court wanted to make certain that it understood what was to

happen next and whether the parties were truly in disagreement. Shortly thereafter,

on April 20, 2020, the Court issued a supplemental interim order, asking the parties

to address whether they could agree to skip the public sale and place the Kennedy

property with a reputable real estate broker, thereby garnering a higher price at sale

than might be achieved at a public sale. Suppl. Order at 1-3.

              2.     WM Capital’s Response

       WM Capital responded on April 24, 2020. WM’s Suppl. Resp. at 1-11. WM

Capital provides a detailed history of the complicated transactions leading to this

point in the litigation. Id. at 1-4. It also presents an overview of the Puerto Rico law



                                            32
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 33 of 48




on foreclosure and explains the procedure by which the foreclosed property would

come to public sale. Id. at 4-7. WM Capital then answers the Court’s specific

questions about how the foreclosure process in Puerto Rico would unfold in this case

and why the parties are not able under Puerto Rico law to skip the public sale and

proceed directly to a real estate brokered sale. Id. at 7-10.

             3.     The Almeida Plaintiffs’ Response

      The Almeida Plaintiffs also responded on April 24, 2020. Almeida Pls.’ Suppl.

Resp. at 1-10. They first correct the Court’s statement that they had agreed that the

so-called GMAC note had attained first priority status and that the foreclosure on all

four mortgage notes could proceed, noting that they “must acknowledge the judgment

entered” and “will not incur in contempt of Court.” Id. at 2-3. The Almeida Plaintiffs

then take the opportunity to reargue their earlier-rejected positions in this complex

litigation. Id. at 3-5. In the Almeida Plaintiffs’ view, the state court does not have

jurisdiction over the GMAC note and may proceed only on the Kennedy notes and the

GMAC note may not proceed to auction at the same time as the Kennedy notes. Id.

at 5-6. Claiming that the Court’s Final Judgment was caused by WM Capital’s

“deceit,” the Almeida Plaintiffs nevertheless acknowledge that the Court may not

modify the Final Judgment, which is now on appeal. Id. at 8. The Almeida Plaintiffs

review their attempts to resolve the “deadlock” among the parties but concede that

“[o]nly the result of the appeal may break the actual deadlock.” Id. at 9.




                                          33
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 34 of 48




             4.     Tenerife’s Response

      Tenerife responded to the Court’s orders on April 24, 2020. Tenerife’s Suppl.

Resp. at 1-11. As do the Almeida Plaintiffs, Tenerife begins its response by correcting

the Court’s statements about WM Capital’s current acquiescence in a foreclosure

proceeding on all four mortgage notes. Id. at 2. Tenerife stresses that it retains the

position that the Agreement does not allow the foreclosure to proceed against all four

mortgage notes. Id. Tenerife then revisits some of the arguments that the Court

rejected in its orders leading to the Final Judgment. Id. at 2-8. Tenerife then

describes how it foresees the foreclosure procedure contemplated by the Final

Judgment will take place. Id. at 8-11. Lastly, like the Almeida Plaintiffs, Tenerife is

not optimistic about a global resolution of this complicated case. Id. at 11.

             5.     WM Capital’s Motion to Strike

      On May 8, 2020, the Almeida Plaintiffs and Tenerife filed a response to WM

Capital’s response to the Court’s interim orders. Pls.’ Resp. to WM’s Resp. at 1-10.

The response lists eight questions arising from WM Capital’s response, including why

the minimum bid price is listed as $3,865,000 instead of $3,850,000. Id. at 1-4.

      On May 18, 2020, WM Capital filed a motion to strike the Almeida Plaintiffs’

and Tenerife’s responses to the Court’s interim orders and their response to WM

Capital’s response to the Court’s interim orders. WM’s Mot. to Strike at 1-12. WM

Capital argues that the Almeida Plaintiffs and Tenerife’s three responses “test the

limits of how often they get to attack the Final Judgment . . ..” Id. at 2. WM Capital

adds that their “use of the Interim Orders and WM Capital’s response as an excuse



                                          34
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 35 of 48




to raise new arguments and/or seek a reconsideration is impermissible and should

not be allowed,” and so “ECF Nos. 363, 365 and 367 should be stricken from the

record.” Id. at 2-3 (footnote omitted). WM Capital states that the Almeida Plaintiffs

and Tenerife answer only three of the Court’s ten questions. Id. at 3. Additionally,

according to WM Capital, the new arguments raised in these motions “are raised

many years too late” and are waived. Id. at 7-9. WM Capital also notes that its

reference to the minimum bid price as $3,865,000 was a clerical error. Id. at 10 n.18.

Finally, WM Capital states that the Almeida Plaintiffs and Tenerife’s three responses

misrepresent the state court’s record. Id. at 11.

        On May 29, 2020, the Almeida Plaintiffs and Tenerife filed a joint opposition

to WM Capital’s motion to strike. Pls.’ Strike Opp’n at 1-10. They argue that all three

filings WM Capital seeks to strike “have been filed to comply with this Court’s order

in docket no. 361).” Id. at 1.

III.    DISCUSSION

        A.      An Overview

        WM Capital, the Almeida Plaintiffs, and Tenerife represent that they wish to

have an order granting the motion for execution and that the order strictly conform

to the exact language in the Final Judgment. The Court agrees that completing the

foreclosures and proceeding to a public sale would be in the best interest of the

parties. 4 Once the numbers are in, the proceeds have been deposited in the court


4       Despite the parties’ persistent pessimism about the likelihood of a global resolution, the Court
has been involved in similarly intractable and bitter disputes in the past and maintains the view that
there is no case, including this one, that cannot be resolved. It may be necessary to revisit the
possibility of resolution as each successive stage in the proceeding is finalized, but the Court urges the

                                                   35
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 36 of 48




registry, and the parties are dealing with what did happen, rather than what could

happen, the Court still holds out hope that the gap between the Almeida Plaintiffs

and Tenerife and WM Capital will narrow, but it is important to move this part of the

case to fruition.

        B.      The Motion for Execution

        The Court agrees with WM Capital that an order of execution on the Final

Judgment is appropriate in this case. The Court addresses four issues the parties

discuss regarding the motion for execution.

                1.      The Availability of an Immediate Execution

        As the parties agree for purposes of the motions before it that the Court should

issue an immediate execution on the Final Judgment, the Court will not address

whether it can or should issue an execution, except to note that the provisions of

Federal Rule of Civil Procedure 62 appear to allow the Court to do so. Rule 62

contains an automatic stay provision of thirty days from the date the judgment was

entered, FED. R. CIV. P. 62(a), but the time for the automatic stay has passed. Rule

62(b) allows a party to move to stay a final judgment while the case is on appeal so

long as the movant provides “a bond or other security . . ..” FED. R. CIV. P. 62(b). No

motion to stay has been filed and no bond or other security has been provided. The


parties not to despair of a final resolution acceptable to all. Ultimately, the case will end and in ways
that may be less than satisfactory to one or all the parties. Unlike the Court, which must rule as a
matter of law, the parties are able to compromise their positions and find a middle ground.
        The Court of Appeals for the First Circuit provides for pre-argument settlement sessions and
authorizes settlement counsel to require the parties to appear either before settlement counsel or
before a judge to discuss narrowing the issues or resolving the appeal in its entirety. FIRST CIR. LOC.
R. 33.0(b)(1). The First Circuit Court of Appeals’ settlement process has been notably successful, and
this Court again urges the parties to reconsider their positions on settlement because it is evident that
they could do more for themselves than the courts can do for them.

                                                  36
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 37 of 48




Court’s Final Judgment ordered the parties to do certain things and under Rule 62(c),

a judgment issuing an injunction is “not stayed” pending appeal “[u]nless the court

orders otherwise . . ..” 5 Here, the Court has not “ordered otherwise” and instead

ordered the parties to take actions within tight timeframes of the date of the Final

Judgment. Nor have the Almeida Plaintiffs or Tenerife applied to this Court to

suspend any portion of the Final Judgment pending appeal pursuant to Rule 62(d).

The Court concludes as have the parties that an immediate execution would comply

with the provisions of Rule 62. See Acevedo-Garcia v. Vera-Monroig, 368 F.3d 49, 58

(1st Cir. 2004) (“The federal rules contemplate that, absent a stay, a victorious

plaintiff may execute on the judgment even while an appeal of that judgment is

pending”).

        Finally, WM Capital asks that the Court order the proceeds of the public sale

deposited in the registry of this Court pending resolution of the appeal and neither

the Almeida Plaintiffs nor Tenerife object to that request. The Court views this

request as prudent since it allows compliance with the terms of the Final Judgment

and does not prejudice the Almeida Plaintiffs and Tenerife in pursuing their appeals.

                2.      The Terms of the Final Judgment

        The Court addresses briefly the Almeida Plaintiffs and Tenerife’s caveat:

namely, that they “request execution of the June 27, 2019 judgment under the exact




5        The Final Judgment in this case orders specific performance, which is a kind of injunctive
relief. See Ocean Spray Cranberries, Inc. v. Pepsico, Inc., 160 F.3d 58, 61 (1st Cir. 1998) (“[I]njunctive
relief requiring performance of a contract may ordinarily be granted (if other prerequisites are met)
where monetary damages will not afford complete relief. A common example is agreements involving
the sale of real property; specific performance is often granted because property is considered unique”).

                                                   37
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 38 of 48




terms of the July 28, 2014 Assignment Agreement, including the mathematical terms

the parties agreed, stipulated and contracted.” Pls.’ Execution Opp’n at 2. But the

Final Judgment, as it was docketed, does not set forth “the exact terms of the July

28, 2014 Assignment Agreement,” and to accede to the Almeida Plaintiffs and

Tenerife’s request would require the Court to alter the terms of the Final Judgment

while this case is pending on appeal. This the Court may not do. As the Almeida

Plaintiffs and Tenerife themselves argue, “[t]he appeal deprives the district court of

jurisdiction to amend the final judg[]ment during the appeal process.” Pls.’ Mot. to

Strike at 1; see also Acevedo-Garcia, 368 F.3d at 58 (“[T]he filing of a notice of appeal

divests the district court of jurisdiction over matters related to the appeal”).

      Secondly, before issuing the Final Judgment, the Court issued an extensive

series of orders and in so doing, addressed the meaning of the July 28, 2014,

Agreement. Am. Order at 59. The Court concluded that the July 28, 2014, Agreement

“is clear and unambiguous” and provides that “[t]he FDIC-R [now WM Capital]

agreed to dissolve its injunction and have its federal judgment against Juan-Almeida-

León satisfied in a stipulated manner so long as its judgment was paid first and full,

and the Almeida Plaintiffs and Tenerife agreed to this stipulation to have the

injunction dissolved, for the FDIC-R’s judgment against Juan-Almeida-León to be

satisfied, and to receive excess proceeds from the sale of the Kennedy Property.” Id.

at 60. The Final Judgment incorporated the Court’s conclusions and the Almeida

Plaintiffs and Tenerife may not now insist that the Court alter the terms of the Final




                                           38
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 39 of 48




Judgment to correspond to a view of the July 28, 2014, Agreement that the Court

rejected.

             3.     Tenerife As Party to the July 28, 2014, Agreement and
                    Surreptitiously Inserted Terms

      In its May 9, 2019, order, the Court considered and rejected Tenerife’s claim

that it was not a party to the July 28, 2014, Agreement and that the Agreement

affected only the Kennedy notes, not the GMAC note. Am. Order at 59 (“The Court

concludes the Agreement is clear and unambiguous. The parties, defined as Juan-

Almeida-León, . . . Tenerife, and the FDIC-R, stipulated that Juan-Almeida-León . . .

and Tenerife would ‘assign to the FDIC-R . . . an undivided one-half interest in each

of the Kennedy Notes, GMAC Note, and GMAC Judgment” (emphasis added)).

      In the same order, the Court also rejected the Almeida Plaintiffs and Tenerife’s

claim that WM Capital surreptitiously slipped in provisions in the Agreement

whereby Tenerife agreed to forego its title and interest in the GMAC note. Id. at 60

(“Notably, neither the Almeida Plaintiffs nor Tenerife argues the Agreement is

ambiguous. Instead, they allege that in the negotiations leading to the Agreement,

Tenerife never agreed to forego its title and interest to the GMAC Note—the senior

lien over the Kennedy Property—but WM managed to include it in the Agreement

and Tenerife and the Almeida Plaintiffs signed the Agreement without realizing this

incorporation.    The Court is unpersuaded” (emphasis added) (internal citation

omitted)).

      Despite these conclusions, the Almeida Plaintiffs and Tenerife persist in

rearguing their losing positions. Again, the Court cannot now accept the Almeida

                                         39
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 40 of 48




Plaintiffs and Tenerife’s losing arguments, no matter how vehemently expressed,

that Tenerife was not a party to the July 28, 2014, Agreement and that WM Capital

slipped provisions into the Agreement without the knowledge of the Almeida

Plaintiffs and Tenerife.     The Court resolved these issues against the Almeida

Plaintiffs and Tenerife and will not revisit them now, especially in the context of a

motion for execution and as the Court of Appeals for the First Circuit has assumed

jurisdiction over their appeal.

               4.    The Windfall and Unfairness Allegations

        The Almeida Plaintiffs and Tenerife’s main objection to WM Capital’s motion

for execution rests on their fear that WM Capital will gain a windfall and that they

will correspondingly suffer a devastating financial loss of millions of dollars. Pls.’

Mot. to Strike at 7-8. The Court does not doubt that the Almeida Plaintiffs and

Tenerife are truly convinced that the process set forth in the Final Judgment will lead

to unfair and unconscionable consequences favoring WM Capital and disfavoring

them.    Certainly, their discontent is palpable as conveyed by the occasionally

hyperbolic language in their filings.

        In response, the Court makes two points. First, the Court ruled as it did, based

on the record before it, including the precise terms of the Agreement that the Almeida

Plaintiffs and Tenerife and FDIC-R entered into, and the Court applied the law to

those facts.    The result was, in the Court’s view, dictated by the terms of the

Agreement the parties themselves entered into and the Court merely enforced those




                                           40
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 41 of 48




terms in accordance with its considered understanding of the language of the parties’

own Agreement.

      Second, the Court hears the Almeida Plaintiffs and Tenerife’s concerns, but it

does not understand how what it ordered will work the untoward consequences the

Almeida Plaintiffs and Tenerife fear. The Final Judgment provides that

      1)     the parties will proceed with the foreclosure in KCD2011-042 on all four

      mortgage notes;

      2)     the parties will proceed to public auction and sell the Kennedy property;

      3)     the minimum bid price shall be $3,850,000;

      4)     WM Capital shall be paid first out of the proceeds up to $2,828,850.11

      pursuant to the judgment entered on September 26, 2013, J., Federal Deposit

      Insurance Corporation as Receiver of RG Premier Bank of Puerto Rico v.

      Almeida-Leon et al., 3:12-cv-02025-FAB (ECF No. 25), plus pre-judgment and

      post-judgment interest;

      5)     once WM Capital is paid, any surplus shall be assigned to the Almeida

      Plaintiffs;

      6)     if a third party purchases the Kennedy property, the proceeds will be

      deposited in the Court registry; and

      7)     if a third party does not purchase the Kennedy Property, the parties will

      proceed as proscribed by the Agreement.

See Final J. at 1-3.    Although the history of transactions leading to this Final

Judgment is miserably complicated, the Final Judgment is not.



                                         41
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 42 of 48




      Despite WM Capital’s demand that the Court order the United States Marshal

to take action for the Almeida Plaintiffs that they refuse to take themselves, the Court

will not order the United States Marshal to take any action at this point because it is

not convinced that the Almeida Plaintiffs and Tenerife, once they receive this order,

will fail to comply with it. The Almeida Plaintiffs and Tenerife have reaffirmed their

willingness, however wrong they think the Court’s judgment is, to comply with it

pending appeal. Also, before ordering the United States Marshal to become involved

in this civil matter beyond its traditional roles, the Court should hear first from the

Marshal and understand any terms that the Marshal would require before the

Marshal’s Office became involved.

      C.     The Motion to Deem

      Even though the Almeida Plaintiffs failed to respond to WM Capital’s motion

to deem, the Court denies it. What happened is that on August 29, 2019, the Almeida

Plaintiffs filed a motion for leave to file a sur-reply and in their motion, they attached

the proposed sur-reply. On November 26, 2019, the Court granted the Almeida

Plaintiffs’ motion for leave but stressed that the sur-reply must respond only to the

arguments raised in WM Capital’s reply.

      The Almeida Plaintiffs failed to file the sur-reply, perhaps thinking that their

initial filing on August 29, 2019, was sufficient. Technically, it was not. The Almeida

Plaintiffs should have revised their sur-reply to conform to the Court order, which

expressly limited the scope of their sur-reply to matters already raised, and they

should have formally filed the sur-reply after they received permission to do so. But



                                           42
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 43 of 48




the Almeida Plaintiffs’ inadvertence should not be cause for a sanction and the Court

declines to impose one.

      D.     The Almeida Plaintiffs and Tenerife’s Motion to Strike

      Nor is the Court impressed with the Almeida Plaintiffs and Tenerife’s motion

to strike WM Capital’s sur-reply to their sur-response. The Almeida Plaintiffs and

Tenerife provide the Court with no good reason to strike WM Capital’s filing and the

Court will not do so.

      E.     The Interim Orders and Responses and WM Capital’s Motion to
             Strike

      The Court thanks the attorneys for their prompt responses to the Court’s

interim orders.   Preliminarily, the Court appreciates the positions of both the

Almeida Plaintiffs and Tenerife that they have not conceded whether the foreclosure

may proceed on all four notes and whether the GMAC note takes priority as against

the Kennedy notes. In issuing its orders, the Court did not mean to imply that any

party to this case had waived anything. The Court only sought clarification from the

parties about what would happen next while the Almeida Plaintiffs and Tenerife

proceeded with their appeals to the First Circuit and whether the current posture of

the litigation presented an opportunity for resolution. The Court is well satisfied by

the responses of the parties and concludes at least for the moment that there is no

obvious common ground among the parties that could lead to a global resolution

without an unexpected change of course from one or more of the parties. The Court




                                         43
       Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 44 of 48




also understands why the statutory requirements of Puerto Rico foreclosure law

make its vision of a direct reference to a real estate broker unworkable. 6

       The Court denies WM Capital’s motion to strike the Almeida Plaintiffs’ and

Tenerife’s responses to the interim orders. That parts of these responses are non-

responsive is not good reason to strike them from the record entirely. However, the

Court grants WM Capital’s motion to strike the Almeida Plaintiffs and Tenerife’s

response to WM Capital’s response. There must be an end point to litigation and the

Court did not permit responses to the parties' responses nor did the Almeida

Plaintiffs and Tenerife request permission to file this response. Moreover, regardless

of procedure, the response does not provide new information relevant to the questions

in the interim orders. See Pls.’ Resp. to WM’s Resp. at 1-10.

       F.      The Motion for Contempt, Sanctions, and Injunction

       The Court turns finally to WM Capital’s motion for contempt, sanctions, and

injunction. The Court understands the degree of frustration that led WM Capital to

file the motion for contempt. Even though the Almeida Plaintiffs and Tenerife have

a right to appeal this Court’s decisions, a right they are exercising, the lengths to

which the Almeida Plaintiffs and Tenerife have gone to collaterally attack the Court’s

rulings are extraordinary.




6       In its Interim Order, the Court suggested that it would be amenable to a videoconference if the
parties wished one. Interim Order at 4. WM Capital thought such a conference might be helpful and
requested one. WM’s Suppl. Resp. at 10. The Almeida Plaintiffs and Tenerife did not expressly
respond to the Court’s offer. However, in reviewing the parties’ responses, the Court has thought
better of holding such a videoconference. The parties clarified the Court’s areas of concern to the
Court’s satisfaction and the Court does not view a further videoconference as answering unanswered
questions or moving the case toward amicable resolution at this stage.

                                                  44
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 45 of 48




      First, WM Capital documents that, in an attempt to collaterally attack this

Court’s rulings, the Almeida Plaintiffs and Tenerife filed an action in state court

against, among others, the attorney representing WM Capital, this Judge, and Chief

Judge Gelpi, an action promptly dismissed by Judge Young. See Order of Dismissal,

Almeida-León v. Mellado-Villareal, Case No. 3:19-cv-01533-WGY (ECF No. 34). In

dismissing the removed action, Judge Young described the joinder of the Puerto Rico

attorneys as “fraudulent.”     Tr. of Proceedings for Videoconf. Hr’g Before Judge

William G. Young at 11:17-19, Mellado-Villareal, Case No. 3:19-cv-01533-WGY (ECF

No. 36) (“The Court rules that the joinder of the Puerto Rico attorneys was

fraudulent”). Furthermore, Judge Young dismissed the action as “duplicative” and

concluded that the Almeida Plaintiffs and Tenerife’s arguments were “without merit.”

Id. at 11:20-22, 12:08-10.

      Next, the Almeida Plaintiffs attempt in their sur-reply to challenge this Court’s

rejection of their claims that Tenerife was not a party to the July 28, 2014, Agreement

and that WM Capital had surreptitiously inserted provisions in the Agreement. As

this Court has noted, the Court cannot accept in the context of a response to WM

Capital’s motion for contempt that the Court’s decision on these issues was incorrect.

If the Almeida Plaintiffs wished to challenge these rulings in this Court, they could

have filed a post-judgment motion, but they cannot refuse to obey the rulings on the

basis of rejected arguments.

      Third, in the same vein, the Almeida Plaintiffs and Tenerife attempt to thwart

this Court’s Final Judgment by restrictive indorsements on the four mortgage notes.



                                          45
        Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 46 of 48




In its order leading to the Final Judgment, the Court reviewed the Almeida Plaintiffs

and Tenerife’s interpretation of the July 28, 2014, Agreement and rejected it. The

Almeida Plaintiffs and Tenerife may not simply reimpose their rejected view of the

terms of the Agreement in an effort to stymie the Court’s rulings. If the Almeida

Plaintiffs and Tenerife had wished to do so, they could have filed a bond to allow a

stay of the execution of the Final Judgment pending appeal, but they did not do so.

Instead, they elected to attempt to negate the effectiveness of the Final Judgment by

reasserting their failed arguments.

        Fourth, Tenerife argues in its opposition that this Court’s rulings were

erroneous, that the earlier ruling of the Puerto Rico court must take precedence, and

that if this Court issued an injunction, it would infringe upon Tenerife’s First

Amendment rights. The Court views these arguments by Tenerife as frivolous.

        Fifth, the language in some of the Almeida Plaintiffs’ filings is over the top.

The response to the Court’s interim orders is the most recent example: “Being

deceived, defrauded and extorted for over four years is sufficient to deeply convince

of the futility.” Almeida Pls.’ Suppl. Resp. at 8. In its experience, the Court has seen

acrimonious disputes but very rarely have the lawyers resorted to accusations of

deceit, fraud, and dishonesty on the part of the opposing party and even fellow

attorneys. 7 See Almeida Pls.’ Contempt Sur-Reply at 4 (“Counsel for WM[ Capital]




7       In its motion for contempt, WM Capital urges the Court to initiate “criminal contempt
proceedings” against “the Almeida[ Plaintiff]s and their legal counsel . . ..” WM’s Mot. for Contempt at
20. The Court acknowledges that WM Capital sometimes uses aggressive language, but the Court’s
strong impression is that the Almeida Plaintiffs began the ad hominem style of attack and WM Capital
largely defends itself and responds.

                                                  46
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 47 of 48




simply slipped or included the identified language in its proposed judgment, ready

for the Court to sign, and then argued that the proposed judgment was unopposed”).

      While acknowledging that the Almeida Plaintiffs and Tenerife’s course of

conduct of this litigation is extraordinary and disturbing, the Court is reluctant to

rule on WM Capital’s motion for contempt, sanctions, and injunction at this juncture

in the litigation. First, before the Court found the Almeida Plaintiffs, Tenerife, and/or

their attorneys in contempt and imposed sanctions, it would accord them full due

process by holding, if appropriate, an evidentiary hearing or at a minimum an oral

argument and the Court would require more fulsome briefing. Second, the request

for an injunction is subsumed by the motion for execution, which this Court is

granting. Third, the Court prefers to deal with this issue after the dust from the

foreclosure and pending appeal has settled. This controversy, as acrimonious and

intractable as it has been, will at some point resolve. Once the case is over and the

financial implications have been absorbed, the parties may think differently about

the issues presented by the motion. Accordingly, the Court is dismissing the motion

without prejudice. If WM Capital wishes to bring the motion again, it may do so.

IV.   CONCLUSION

      The Court DISMISSES without prejudice WM Capital Management, Inc.’s

Emergency Motion for Contempt, Sanctions and Injunction Against the Almeidas

dated July 17, 2019 (ECF No. 296); GRANTS WM Capital Management, Inc.’s Motion

for Execution of Judgment dated November 22, 2019 (ECF No. 338); DENIES WM

Capital Management, Inc.’s Motion to Deem the Reply at ECF No. 325 Unopposed



                                           47
      Case 3:16-cv-01394-JAW Document 373 Filed 05/29/20 Page 48 of 48




dated December 6, 2019 (ECF No. 343); DENIES the Almeida Plaintiffs and Tenerife

Real Estate Holdings LLC’s Motion to Strike Filings Under ECF #352 and #354 dated

January 23, 2020 (ECF No. 359); GRANTS WM Capital Management, Inc.’s Omnibus

Motion to Strike the Almeidas’ and Tenerife’s Response to the Interim Orders (ECF

Nos. 363 and 365) and ECF No. 367 (ECF No. 368) with respect to the response at

docket number 367; and DENIES WM Capital Management, Inc.’s Omnibus Motion

to Strike the Almeidas’ and Tenerife’s Response to the Interim Orders (ECF Nos. 363

and 365) and ECF No. 367 (ECF No. 368) with respect to the responses at docket

numbers 363 and 365. The Court ORDERS the proceeds of the public sale deposited

in the registry of this Court pending resolution of the appeal to the First Circuit in

accordance with Puerto Rico Local Rule 67.

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 29th day of May, 2020




                                         48
